Title: From George Washington to Henry Babcock, 7 November 1780
From: Washington, George
To: Babcock, Henry


                        
                            Sir
                            Head Qurs Passaick Falls Novr 7th 1780
                        
                        I have received your favour of the 24th. of October and have to observe on the subject that the plan suggested
                            for paying and supplying the Army, and prosecuting the War with vigor, would undoubtedly be eligible if practicable. How
                            far this is, or is not the case, I cannot take upon myself to determine.
                        Should the scheme in contemplation be carried into execution; Whether it would be most advantageous to have
                            the Plate coined and thrown into circulation, or made the basis of a Bank to support our credit might be made a question.
                            But that this aid (if well disposed of) with other vigorous and decisive measures for drawing out the resources of the
                            Country, would have a powerful influence in retrieving our affairs, disconcerting those of the Enemy and inducing them to
                            wish for a peace does not admit of a single doubt. The adoption of the Plan spoken of by you might give a credit to the
                            public virtue of this Country at Foreign Courts that would be attended with important advantages to us. I am, Sir 
                        
                            Go: Washington
                        
                    